UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 o TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000- 52630 TURKPOWER CORPORATION (formerly Global Ink Supply Co.) (Exact name of small business issuer as specified in its charter) Nevada 26-2524571 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 100 Park Avenue Suite 1600 New York, New York 10017 (Address of principal executive offices) (212) 984-0628 (Issuer's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) (check one): Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 112,575,000 shares of Common Stock, as of October 1, 2010. Transitional Small Business Disclosure Format (check one): Yes o No x Explanatory Note:The Registrant is filing this Form 10-Q/A since the original Form 10-Q filed on April 19, 2010 contained financial statements which were not reviewed by the Registrant’s independent public accountants. The financial statements contained within this Form 10-Q/A have been reviewed by the Registrant’s independent public accountants.In addition, it was determined that the Company misstated certain transactions in the previously filed 10-Q.For additional information, see the restatement footnote in the notes to the consolidated financial statements. TurkPower Corporation (formerly Global Ink Supply Co.) Page Number PART 1 – Financial Information Item 1 – Unaudited Financial Information: Review Report of Independent Registered Public Accounting Firm 2 ConsolidatedBalance Sheets as of February 28, 2010 andMay 31, 2009 (Unaudited) 3 Consolidated Statements of Operations for the Three Months and Nine Months Ended February 28, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended February 28, 2010 and 2009 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2 - Management’s Discussion and Analysis or Financial Condition and Results of Operations 13 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 - Controls and Procedures 16 PART II - Other Information (Items 1-6) 17 REVIEW REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of TurkPower Corporation (Formerly Global Ink Supply Co.) New York, New York We have reviewed the accompanying consolidated balance sheet of TurkPower Corporation as of February 28, 2010 and the related statements of operations for the three and nine months ended February 28, 2010 and of cash flows for the nine months ended February 28, 2010.These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the consolidated financial statements, the Company has incurred losses from operations and has a working capital deficit as of February 28, 2010, which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters are also described in Note 4. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As disclosed in Note 3, the Company restated its consolidated financial statements. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas October 1, 2010 2 Table of Content TURKPOWER CORPORATION (Formerly Global Ink Supply Co. ) Consolidated Balance Sheets Unaudited February 28, 2010 May 31, 2009 Restated ASSETS Current assets: Cash $ $ Receivables - Prepaid expenses - Other current assets - Total current assets Property and equipment, net of accumulated depreciation of $585 - Deferred costs - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Related party payable - Convertible debt, net of unamortized discount of $39,603 - Total current liabilities Stockholders' Deficit: Preferred stock: $0.0001 par value; 10,000,000 shares authorized; no shares issued or outstanding - - Common stock: $0.0001 par value; 300,000,000 shares authorized; 110,425,000 shares issued and outstanding as of February 28, 2010 and 109,900,000 shares issued and outstanding as of May 31, 2009 Additional paid-in capital Accumulated other comprehensive loss - Accumulated deficit (429,692 ) ) Total stockholder’s deficit (338,468 ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to the consolidated financial statements. 3 Table of Content TURKPOWER CORPORATION (Formerly Global Ink Supply Co.) Consolidated Statement of Operations Unaudited Three Months Ended February 28, Nine Months Ended February 28, Restated Restated Revenues $ $ - $ $ - Professional fees Selling, general and administrative expenses Total operating expenses Loss from operations ) Other income (expense): Interest expense ) - ) - Interest income - - Foreign currency gain - - Total other expense ) - ) - Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to the consolidated financial statements. 4 Table of Content TURKPOWER CORPORATION (Formerly Global Ink Supply Co.) Consolidated Statement of Cash Flows Unaudited Nine Months Ended February28, 2010 Nine Months Ended February28, 2009 Restated CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - Amortization of debt discount - Changes in operating assets and liabilities: Receivables ) - Prepaid expenses ) - Deferred costs ) Other current assets ) - Accounts payable and accrued expenses Related party payable - NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) - CASH USED IN INVESTING ACTIVITIES ) - CASH FLOWS FROM FINANCING ACTIVITIES: Contributions to capital - Proceeds from convertible debt - CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATES ON CASH - NET CHANGE IN CASH CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $ NON CASH FINANCING ACTIVITY Debt discount due to common stock issued with debt $ $ - See accompanying notes to the consolidated financial statements. 5 Table of Content TURKPOWER CORPORATION (Formerly Global Ink Supply Co.) Notes to the Consolidated Financial Statements (Unaudited) NOTE 1 – ORGANIZATION AND OPERATIONS Global Ink Supply Co. was incorporated on November 4, 2004 in Delaware.On May 11, 2010, Global Ink Supply Co. changed its name to TurkPower Corporation (“TurkPower” or the “Company”). The accompanying consolidated financial statements include the accounts of TurkPower Corporation and its wholly owned foreign subsidiary, TurkPower, Enerji San, ve Tic. A.S. All significant intercompany balances and transactions have been eliminated in the consolidation. On December 7, 2009, Emmanuel Strategic Partners, Inc. sold 64,900,000 common shares of for $6,490 which resulted in a change of control and the appointment of two additional directors. On December 23, 2009, the Company changed its business plan and entered into the consulting and service operations business, offering domestic and international clients consulting services.The Company acts as a full-service operator for wind, hydro, solar, and geothermal energy parks in Turkey. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The accompanying interim consolidated financial statements for the nine months ended February 28, 2010 and 2009 are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The results of operations realized during an interim period are not necessarily indicative of results to be expected for a full year.These financial statements should be read in conjunction with the information filed as part of the Company’s Annual Report on Form 10-K, which was filed on August 25, 2009. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amount of revenues and expenses during the reporting period.Actual results could differ from these estimates. Receivables The Company extends unsecured credit to its customers in the ordinary course of business.An allowance for doubtful accounts is established and recorded based on managements’ assessment of customer credit history, overall trends in collections and write-offs, and expected exposures based on facts and prior experience. As of February 28, 2010, the Company had no allowance for doubtful accounts. 6 Table of Content Property and equipment Property and equipment are stated at cost, less accumulated depreciation.Expenditures for additions, major renewals and betterments are capitalized and expenditures for maintenance and repairs are charged to expense as incurred.Depreciation is provided on a straight-line basis, less estimated residual values over the assets’ estimated useful lives.The estimated useful lives are as follows: Furniture and fixtures: 3-5 Years Long-lived assets Long-lived assets held and used by the Company are reviewed for impairment whenever changes in circumstances or events indicate that the carrying amount of an asset may not be recoverable.For purposes of evaluating the recoverability of long-lived assets, the Company considers various factors, including future cash flows, to determine whether the carrying amount exceeds fair value, and in that case, the asset is written down to fair value.No impairment of long-lived assets was determined to exist as of February 28, 2010. Deferred costs The Company entered into an agreement with a third party (the “Partner”) to participate in a consulting arrangement (“Consulting Agreement”).The Consulting Agreement provides that the Partner will act as the exclusive advisor to a customer (the Customer”) in the event the Customer is acquired in a transaction (as defined in the Consulting Agreement) and will receive 4% of the purchase price (“fees”) upon completion of the transaction.In connection with the Company’s participation in the Consulting agreement, it was required to pay consulting fees of $200,000 to the Partner and in return will receive 50% of any consulting fees paid by the Customer to the Partner, a 0.5% success fee upon completion of an electricity distribution deal with the Customer and a 2.0% success fee upon completion of an electricity production deal with the Customer.The consulting fees paid to the Partner were deferred and is reported as a long-term deferred cost in the consolidated balance sheet. Revenue recognition The Company recognizes revenue when there is persuasive evidence of an arrangement, delivery has occurred or services have been rendered, the price has been fixed or is determinable and collectability can be reasonably assured. Fair value of financial instruments The carrying value of cash and cash equivalents, receivables, accounts payable and accrued expenses and debt approximate their fair values because of the short-term nature of these instruments.Management believes the Company is not exposed to significant interest or credit risks arising from these financial instruments. Foreign currency The financial statements of the Company’s subsidiary in Turkey, for which the functional currency is the local currency, Turkish Lira (TRY), are translated into the reporting currency, U.S. dollars, using the exchange rate at the balance sheet date for all assets and liabilities.The capital accounts are translated at historical exchange rates prevailing at the time of the transactions while income and expenses items are translated at the average exchange rate for the period.Translation adjustments are included in other comprehensive income (loss) within stockholders’ equity (deficit). Gain or losses from foreign currency transactions are recognized in income. 7 Table of Content Net loss per common share Basic and diluted net loss per share has been calculated by dividing the net loss for the nine months ended February 28, 2010, by the basic and diluted weighted average number of common shares outstanding.Common stock equivalents pertaining to the convertible debt were not included in the computation of diluted net loss per share because the effect would have been anti-dilutive due to the net loss for the three and nine months ended February 28, 2010.There were no potentially dilutive shares outstanding as of February 28, 2009. Recently issued accounting pronouncements In January 2010, the FASB issued ASU No. 2010-06 “Improving Disclosures about Fair Value Measurements”.This Update amends Subtopic 820-10 that require new disclosures about transfers in and out of Levels 1 and 2 and activity in Level 3 fair value measurements. This Update also amends Subtopic 820-10 to clarify certain existing disclosures. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. The adoption of ASU 2010-06 did not impact the Company’s operating results, financial position or cash flows and related disclosures. In February 2010, the FASB issued ASU No. 2010-09, “Amendments to Certain Recognition and Disclosure Requirements”, which amended ASC 855-10 and states an entity that is an SEC filer is not required to disclose the date through which subsequent events have been evaluated. This change alleviates potential conflicts between Subtopic 855-10 and SEC requirements.ASU 2010-09 becomes effective upon issuance of the final update.The Company adopted the provisions of ASU 2010-09 for the period ended February 28, 2010. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying financial statements. 8 Table of Content NOTE 3 - RESTATEMENT The Company is restating certain assets, liabilities, revenues, and expenses as of and for the three and nine months ended February 18, 2010 in the consolidated financial statements.The amounts previously reported in the 10-Q filing dated April 19, 2010 were prior to certain post-closing entries needed to be recorded by the Company.The following table reflects the impact of the restatement to the consolidated balance sheet as of February 28, 2010, the consolidated statement of operations for the three and nine months ended February 28, 2010 and the consolidated statement of cash flows for the nine months ended February 28, 2010: Consolidated Balance Sheet As previously reported Adjustments As restated ASSETS Current assets: Cash $ ) a) $ Receivables - Prepaid expenses - Other current assets ) b) Total current assets ) Property and equipment, net c) Deferred costs - d) TOTAL ASSETS $ ) $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ e) $ Advances ) f) - Shareholder loans ) g) - Related party payable - h) Convertible debt, net i) Total current liabilities Stockholders' Deficit: Preferred stock - - - Common stock ) j) Additional paid-in capital k) Accumulated other comprehensive loss l) Accumulated deficit ) ) m) ) Total stockholder’s deficit ) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ ) $ Consolidated Statement of Operations Three Months Ended February 28, 2010 Nine Months Ended February 28, 2010 As previously reported Adjustments As restated As previously reported Adjustments As restated Revenues $ - $ $ - $ Professional fees - n) n) Selling, general and administrative expenses n) n) Total operating expenses Loss from operations ) Other income (expense): Interest expense - ) o) ) - ) o) ) Interest income ) p) ) p) Other expense ) q) - ) q) - Foreign currency gain - r) - r) Total other expense ) Net loss $ ) ) $ ) $ ) ) $ ) Net loss per common share - basic and diluted $ ) ) $ ) $ ) ) $ ) Weighted average number of common shares outstanding – basic and diluted 9 Table of Content Consolidated Statement of Cash Flows As previously reported Adjustments As restated CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $
